Title: To George Washington from Major General Israel Putnam, 22 March 1779
From: Putnam, Israel
To: Washington, George


Dear Sir,
Reading [Redding, Conn.] March 22nd 1779
I am honord with your Excellencys Letters of the 16th & 17th Inst.
The first Division of Poors Brigade, would have March’d this day, but the Weather is such as to render it impossible—They will go on when the Weather will admit of it. Hazens Regiment will March tomorrow if possible.
I have just received a Letter from Govr Trumbull, in which he mentions, that they are in daily expectations of having a Vissit from the Enemy at N: London—That there are a number of Ships in the Harbour which will be an additional inducement, for them to make the Attempt—That part of the Detachmt stationd there, which belongs to Genl Poors Brigade has been Called off, but the Governor requests that he may have information before the Connecticut Troops leave there, so that he may take some measures to supply their places.

If the Enemy push up North River, I shall give Genl McDougall every succour in my power. I have the honor to be Your Excellencys Most Ob: hb. Servant
Israel Putnam
